    Case 3:20-cv-00904-CSH Document 1-2 Filed 07/01/20 Page 1 of 3




                          EXHIBIT B




.
                            Clicking
                              Case on  the question marks ( ) Document
                                     3:20-cv-00904-CSH        will give you information
                                                                            1-2 Filedabout  that section
                                                                                        07/01/20    Page of the
                                                                                                            2 ofform.
                                                                                                                  3
APPEARANCE                                                                   STATE OF CONNECTICUT
JD-CL-12 Rev. 1-12                                                                                                                            Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2                                         SUPERIOR COURT
                                                                                       www.jud.ct.gov
Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,
you must let the court and all attorneys and self-represented parties of record know that you have                                             Return date
changed your address by checking the box below:                                                                                                Jun-23-2020
  I am filing this appearance to let the court and all attorneys and self-represented                                                          Docket number

  parties of record know that I have changed my address. My new address is below.                                                              FST-CV-XX-XXXXXXX-S
Name of case (Full name of Plaintiff vs. Full name of Defendant)
NORDSTROM, RODNEY, DERIVATIVELY ON BEHALF OF WORLD v. MCMAHON, VINCENT K. Et Al
                                                           Address of Court (Number, street, town and zip code)
Judicial Housing    Small      Geographic
District Session Claims Area number
                                                    123            HOYT STREET STAMFORD, CT 06905
Scheduled Court date (Criminal/Motor Vehicle Matters)



Please Enter the Appearance of
Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual Juris number of attorney or firm
attorney
                                                                                                                                                             014229
DAY PITNEY LLP
Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the   Post office box           Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

242 TRUMBULL STREET                                                                                                                                   860-275-0164
City/town                                         State       Zip code                  Fax number (Area code first)        E-mail address
HARTFORD                                           CT          06103                     860-273-0343                       jmueller@daypitney.com
in the case named above for: ("x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
       The Plaintiff (includes the person suing another person).
       All Plaintiffs.
       The following Plaintiff(s) only:
       The Defendant (includes the person being sued or charged with a crime).
       The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
       All Defendants.
       The following Defendant(s) only:
       Other (Specify):
       This is a Family Matters case and my appearance is for: ("x" one or both)
              matters in the Family Division of the Superior Court        Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
      an "x" in box 1 or 2 below:
1.     This appearance is in place of the appearance of the following attorney,
       firm or self-represented party on file (P.B. Sec. 3-8):
                                                                                                                                   (Name and Juris Number)
2.        This appearance is in addition to an appearance already on file.
I agree to accept papers (service) electronically in this case under Practice Book Section 10-13                                                                       Yes            No
Signed (Individual attorney or self-represented party)                                 Name of person signing at left (Print or type)                             Date signed
     427973                                                                             JEFFREY PAUL MUELLER                                                      Jun 25 2020
Certification
I certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Jun 25 2020       to all attorneys
and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to*                                                                              For Court Use Only
FLETCHER MOORE - 30 WALL STREET/8TH FLOOR/NEW YORK, NY 10005




Signed (Signature of filer)                          Print or type name of person signing                 Date signed              Telephone number
     427973                                           JEFFREY PAUL MUELLER                                 Jun 25 2020             860-275-0164
*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.
                  Case 3:20-cv-00904-CSH Document 1-2 Filed 07/01/20 Page 3 of 3
                       Continuation of JDCL12 Appearance Form for FST-CV-XX-XXXXXXX-S

                                    Submitted By DAY PITNEY LLP (014229)

                                 Additional Party(ies) (Continued from JDCL12)


For these party(ies)

Pty# D-01 VINCENT K. MCMAHON,

Pty# D-02 STUART U. GOLDFARB

Pty# D-03 LAUREEN ONG

Pty# D-04 PAUL LEVESQUE

Pty# D-05 ROBYN W. PETERSON

Pty# D-06 STEPHANIE MCMAHON

Pty# D-07 MANJIT SINGH

Pty# D-08 ALAN M. WEXLER

Pty# D-09 GEORGE A. BARRIOS

Pty# D-10 MICHELLE D. WILSON

Pty# D-11 FRANK A. RIDDICK III

Pty# D-12 JEFFERY R. SPEED

Pty# D-13 PATRICIA A. GOTTESMAN

Pty# D-14 WORLD WRESTLING ENTERTAINMENT, INC.

                                          ***** End of Party List *****
